EXHIBIT 10.14


[TRANSLATED FROM THE ORIGINAL HEBREW]


Sublease Agreement


That was drawn and signed in Caesarea on 30th December 2010


Between


Spectrum Dynamics  (Israel) Ltd.
p.c. 512847104
Bareket St. 22 North Industrial Zone Caesarea
(From hereinafter: "the Lessee")
Of the first part


And between


Zion Oil & Gas, Inc.
p.c. 560019127
Bareket St. 15 North Industrial Zone Caesarea
(From hereinafter: "the Sub-Lessee")
Of the second part


Whereas
the Lessee declares that Lessee is the sole Lessee of the western wing, 3rd
floor, in a building known as “Ofek 3” and is part of two buildings (called Ofek
2 and Ofek 3), that are found in plot 1, block 10658, in the business and
industrial park in Caesarea (from hereinafter:"the Property"), from the Company
of Caesarea Properties Edmond Benjamin De Rothschild (2001) Ltd (from
hereinafter: "the Lessor") according to the Rental Agreement from 8 May 2006
(from hereinafter: "the Rental Agreement"). The Rental Agreement is attached as
'appendix "a" to this agreement and is an integral part of it;



Whereas
according to section 28 of the Rental Agreement, the Lessee is permitted to rent
parts of the Property to any  third party subject to the conditions set in the
Rental Agreement regarding a sublease as mentioned;



Whereas
the Lessee declares that the Rental Agreement is valid and there is nothing
preventing the Lessee by law and/or agreement to enter this Agreement.

 
 
1

--------------------------------------------------------------------------------

 
 
Whereas
it is the wish of the Lessee to lease to the Sub-Lessee an area of 517 sq.m.
gross (approximately 434 sq.m. gross + 83 sq.m. gross public area) located in
the Property (from hereinafter: the Area) and it is the will of the Sub-Lessee
to rent the Area in a Sublease from the Lessee  such that the law of Tenant
Protection Law ("Consolidated Version") 1972 (from hereinafter: "the Law") shall
not apply to  the Lease that is rented  between the parties herein,
and  such  that the Sub-Lessee shall not be  a protected tenant as defined  in
the Law and/or any legislation that may entitle him to such a status, and all
subject and according to the  terms of the Rental Agreement and the terms  of
this Agreement. A schematic of the area is attached as appendix "b" to this
agreement;



Therefore it is agreed, declared and stipulated by the parties as follows:


1.
Preamble, headers and appendixes

 

 
1.1.
Anything mentioned in the preamble  to the Sublease Agreement is an integral
part thereof of it and all appendixes attached to this Agreement are an integral
part hereof  and obligate  the parties as the contents of the Agreement do.
Attached is a list of appendixes marked "'appendix g".

 

 
1.2.
The headers of this Agreement are for convenience  only and they are not to be
relied upon to interpret this agreement.

 
2.
Definition

 
The following terms will have the meaning as set forth herein unless the
matter  does not conform  with the context:
 

 
2.1.
The 'index' – the price index known as “the consumer price index” (index cost of
living) including vegetables and fruit that is published by the central bureau
of statistics and economic research, including that index even if published by a
different governmental body and including any official index that will come in
its place whether structured on the same data that the existing index is built
and whether it is not. If a different index comes into effect, the relation
between such index and the exchanged index will be as set by the central bureau
of statistics and economic research. If the central bureau of statistics does
not set said relation, the relation between the indexes will be set by agreement
by the accountants of the Lessor and Lessee and their decision will be final and
will obligate the Sub-Lessee.

 

 
2.2.
The" base index" – the index known on the date of signing the Rental Agreement,
index for the month of  November 2010 as published on the 15th December 2010,
that is 510.666 points (according to average base 1987).

 
 
2

--------------------------------------------------------------------------------

 
 
3.
Declarations of the Sub-Lessee

 

 
3.1.
Agreed  that the purpose of the rental is for management and research usage and
for this purpose only (from hereinafter: "the purpose of the rental").

 

 
3.2.
The Sub-Lessee declares that he visited the Property and Area, viewed  and
checked them, their surroundings and all the details  regarding them, and found
them to  to be to the complete satisfaction of the Sub- Lessee, in a good and
fitting state from all aspects, for the Sub-Lessee’s needs and goals, and he
does not and will not have any claims and/or demands regarding the Property
and/or the Area and/or their surroundings, including the nature, type,
description, properties and/or qualities, and Sub-Lessee waives  any claim
and/or demand and/or choice regarding any fault or mismatch subject to the
correctness of the declarations of the Lessee inasmuch as they are relevant to
said waiver.

 
The Lessee confirms that to the best of his knowledge there are no hidden
defects with the property.


It is known to the Sub-Lessee that the entry to the Area is through the lobby
and the elevators that serve the Lessee and according to the procedures of the
Lessee.



 
3.3.
The Sub-Lessee declares that Sub-Lessee read the terms  of the Rental Agreement,
understood them and agreed to them and he obligates to abide by all of the terms
of the  Rental Agreement (mutatis mutandis) in full and on time, including
inasmuch as such terms relate to the Area. The rights of the Sub-Lessee are only
according to  this Agreement herein.

 
It is known to the Sub-Lessee that a breach of his undertakings  according to
this Agreement will be a breach of the Rental Agreement by the Lessee, and
Sub-Lessee undertakes to indemnify  the Lessee for any damage of any type and
sort that may be caused due to the breach of terms of this Agreement by the Sub
Lessee and/or due to the Sub-Lessee not abiding by  the terms  of the Rental
Agreement as mentioned above which is not as a result of an act or omission of
the Lessee , and this immediately upon  the first demand by the Lessee.



 
3.4.
The Sub-Lessee is not permitted to conduct any changes, renovations, fixing or
additions to the Area  without receiving ahead of time and in writing the
agreement of the Lessee, according to the sole discretion of the Lessee however
the Lessee will not  refuse except for reasonable considerations.



4.
SubLease and period of Sublease




 
4.1.
The Lessee rents to the Sub-Lessee the Area in a sublease and the Sub-Lessee
rents from the Lessee the Area for a period of 35 (thirty five) months and 27
(twenty seven) days that begin on April 3, 2011 and terminate on March 31, 2014
(from hereinafter:" the Sublease Period").

 
 
3

--------------------------------------------------------------------------------

 
 
It is agreed that notwithstanding the above  the period of the Sublease is
subject to the validity of the Rental Agreement and the period of the Sublease
will expire, in any event, with the expiry  of the rental according to the
Rental Agreement, from any reason, including, but not only, due to breach of the
Rental Agreement by the Lessee and/or due to  the decrease of the rental as per
the Rental Agreement by the Lessee and that the Sub-Lessee will not have any
claim and/or demand against the Lessee in the event of the expiry of the
Sublease Period as mentioned , although this doesn’t detract from that stated in
clause 8.2 hereinafter.
 

 
4.2.
Notwithstanding that stated in clause 4.1 above, at the end of 12 rental months
each party to this Agreement shall be entitled to shorten the Sublease Period,
for any reason, by prior written notice  that will be delivered to the other
party in a period of time of 7 days from the end of  12 rental months  (namely 
the notice regarding decreasing the Sublease Period shall be delivered  to the
other party within 7 days from the end of  12 rental months). In the event that
the said notice is furnished , the Sub-Lessee undertakes  to vacate  the Area
immediately at the end of 6 months from the day that notice was furnished and 
return possession of the Area to the  Lessee, in such a manner as set forth in
the  Rental Agreement, mutatis mutandis. That mentioned in clause 4.2  above
shall apply  also  at the end of 18 rental months and the end of 24 rental
months. Namely each party of this  Agreement  has 3 time periods, each 7 days 
to notify  the other party regarding decreasing the Rental Period and such
notice is required  to be delivered to the other side party immediately  and no
later than 7 day from the end of 12 rental  months or immediately and no later
than 7 days from the end of 18  rental months  or immediately and no later than
7 days from the end of 24 rental months .




 
4.3.
The Sub-Lessee will be permitted to transfer the use of the Area to an
alternative Sub-Lessee that will be preapproved in writing by the Lessee, at the
sole discretion of the Lessee, who shall not refuse except for reasonable
considerations, and on condition that the alternative Sub-Lessee accepts  all
the terms in this Agreement.

 
 
4

--------------------------------------------------------------------------------

 
 
5.
Rent  and additional payments




 
5.1.
For the Sublease of the area, during the period of the Sublease, the Sub-Lessee
shall  pay the Lessee all of the amounts detailed (hereinafter" Rent"),
according to the following:

 

 
5.1.1.
During the period of the Sublease the Sub-Lessee will pay the Lessee every month
for each 1 m2 of  the Area the amount in NIS equal to NIS53 (fifty three NIS),
and in addition VAT.

 

 
5.1.2.
Linkage shall be added to the Rent pursuant to the rate of increase  of the
basic index and the latest known  index  on the date of any payment on account
of the Rent.

 
In order to avoid doubt, it is specified that the latest index will not be taken
into account if it is less than the base index and the base index will be used.
 

 
5.1.3.
The Rent will be paid to the Lessee by the Sub-Lessee at the beginning of every
month that occurs in the Sublease Period, beginning from the period that the
Sublease commences. Rent shall be paid by check of the Sub-Lessee payable to the
Lessee.

 

 
5.2.
In addition to the payment of the Rent, the Sub-Lessee undertakes to pay from
the beginning of the Sublease Period and onwards for the entire Sublease Period,
(conforming to size of the Area), all the  mandatory payments that apply to the 
Property, including::

 

 
5.2.1.
All the payments as per the management agreement from 8 May 2006, attached as
appendix "c "to the Rental Agreement.

 

 
5.2.2.
All the tax payments, fees, levies and other compulsory payments, municipal
and/or governmental, that apply or will apply by law on the possessor or user of
the Area and/or with regard to managing the Sub-Lessee’s business, including but
not only limited to  tax regarding signage and general arnona (municipal
property tax)

 

 
5.2.3.
Value added tax on the Rent or any other tax that will be added to VAT or will
be in place of vat and by law will apply to the Rent ( hereinafter "Vat")  all
according to the lawful rate  that will apply  from time to time. The VAT will
be paid together  with the Rent against a tax receipt as required by law.

 

 
5.2.4.
The Sub-Lessee will provide  the Lessee, on his demand, copies of receipts with
respect to the payments as mentioned in sections 5.2.1 and 5.2.2 above.

 

 
5.2.5.
According to what is known at the execution of the Agreement herein  the monthly
additional management payments are:

 
Building management - NIS 5.51 per square meter
Industrial service fee -NIS 8.65 per square meter
These amounts are set by the managing company from time to time.
 

 
5.3.
Electricity – the Sub-Lessee declares that he is aware that the Lessee is the
exclusive rights owner regarding the electricity company with respect to
receiving and delivering electricity at the Property, and the Sub-Lessee
absolutely and irrevocably waives the  right to engage   the electricity
company  regarding delivering electricity to the Area. The Sub-Lessee
undertakes  to pay to the Lessee for  electricity usage  at the Area commencing
from the day that Sub- Lessee begins to use electricity and for the Rental
Period such  amounts that will be stated in charges sent by the Lessee. Such
amounts shall be paid within 7 days of said notice by Lessee. The Lessee’s
charges will be based on the low voltage tariff and according to the specific
electricity meter reading that is installed for measuring electricity in the
Area. In addition the Sub-Lessee will pay the relative part of the electrical
expenses in the public areas (according to the relative Area to the total area
of the Property).

 
 
5

--------------------------------------------------------------------------------

 
 
Water – Sub-Lessee will pay a relative part of the water expenses due to use in
the public areas (according to the relative Area to the total area of the
Property).
 

 
5.4.
Rental parking: For each parking space outside of the building the Sub-Lessee
will pay the Lessee NIS 100 per month, plus VAT and for each parking space on
the first parking floor the Sub-Lessee will pay the Lessee NIS 200 per month,
plus VAT.  The Sub-Lessee will be allocated 8 parking spaces outside of the
building and up to 2 spaces on the first parking floor. Payment shall be as
mentioned above. It is clear that all the spaces are unmarked and the spaces on
the first parking floor are on a first come first served basis.

 

 
5.5.
In addition and without detracting from the right of the Lessee to any other
remedy, any amount that is due from the Sub-Lessee to the Lessee and isn’t paid
within 10 days from the date set to be paid will bear interest arrears at the
maximum rate that is customary at that time by Bank Hapoalim Ltd for a debit
account that is overdrawn beyond the permitted overdraft. This clause shall not
be interpreted as permitting the Sub-Lessee to be late regarding Rent according
to this Agreement.

 

 
5.6.
A breach of any of the terms of this clause 5 shall constitute a fundamental
breach of the Agreement. Without derogating from that mentioned, the Lessee will
be entitled to terminate this Agreement and demand that the Sub-Lessee
immediately vacate  the property and return possession to the  Lessee, subject
to prior 7 day notice., in the event that  the Sub-Lessee is late in payment of
any payment  that applies to Sub Lessee according to this agreement, for a
period that exceeds 14 days. It is hereby clarified that without derogating from
any remedy that the Sub- Lessee is entitled to, the Sub -Lessee shall be
entitled to immediately desist to supply the Sub- Lessee electricity, water, air
conditioning and other services at the discretion of the Lessee and the Sub-
Lessee shall not have any claim with respect therein.

 
6.
Insurance

 
The Sub-Lessee undertakes to prepare and have in existence during the entire
period of the Sublease the insurances specified in section 23 of the Rental
Agreement and to furnish the Lessee the insurance confirmation in the format
attached as 'appendix "d" to the Rental Agreement, that will include amongst
other things confirmation that the Lessee, the Lessor and the Company for
Developing Caesarea Edmond de Rothschild Ltd are additional insureds according
to the policy.
 
 
6

--------------------------------------------------------------------------------

 
 
7.
Vacating the  Property

 

 
7.1.
The Sub-Lessee undertakes to vacate the Area immediately upon the expiry of the
Sublease period or at an earlier date if so obligated to vacate according to the
Rental Agreement and/or this Agreement and to return to the Lessee the exclusive
possession of the Area vacated from all people and objects and in a good and
proper condition as it was received, excluding normal wear and tear, that is
caused by regular use.

 

 
7.2.
In the event that the Sub-Lessee was late in vacating the Area contrary to that
mentioned in clause 7.1 above, the Sub-Lessee will pay the Lessee, for every day
that Sub Lessee is late vacating the Area, agreed estimated compensation of $150
US without derogating from the rights of the Lessee to other remedies that the
Lessee is entitled to by law or this Agreement herein..



8.
Breach and Remedy

 

 
8.1.
In the event that the  Sub-Lessee breached this agreement, by fundamental breach
including breach of any terms of the  Rental Agreement, the Lessee will be
entitled  to, without detracting from any right and/or remedy that is available
to Lessee by law and/or this Agreement, to terminate this Agreement, to vacate
the Area on account of the Sub-Lessee and take possession of the Area  after
providing  notice to the Sub-Lessee of such  breach and the Sub-Lessee does  not
rectify the breach 14 days from such notice.

 

 
8.2.
In the event that the Lessee breached his undertakings according to the Rental
Agreement, not due to an act and/or default of the Sub-Lessee, and damage was
caused to the Sub-Lessee, the Lessee will indemnify the Sub-Lessee for the
proven damages that were caused to the Sub-Lessee due to the breach of terms of
the Rental Agreement by the Lessee.



9.
Securities

 

 
9.1.
Bank Guarantee

 

 
9.1.1.
The Sub-Lessee undertakes  to provide the Lessee within 14 days of signing this
agreement, an autonomous unconditional bank security for the amount equal to 4
months rent, namely NIS 110,000 (one hundred and ten thousand new Israeli
Shekel) (hereinafter: "the base guarantee amount") as security for  the complete
performance of Sub-Lessee undertakings  according to this agreement, that will
be valid within 14 days from the execution of this Agreement and up to a year,
renewed each year, until three months from the expiry of the Agreement 
according to appendix "e"' to the Rental Agreement or any other format that will
be approved ahead of time and in writing by the Lessee (hereinafter:"the Bank
Guarantee").

 
 
7

--------------------------------------------------------------------------------

 
 

 
9.1.2.
The Bank Guarantee will be linked to the index such that if it turns out at the
date that the security is realized that the new index has increased compared to
the base index, an amount will be added to the Bank Guarantee (the base security
amount), such amount that is due from an increase of the new index compared to
the base index.

 
For this matter:
The new index – the index that will be known on the date of realizing the Bank
Guarantee.
 

 
9.1.3.
Without detracting from the other agreement terms it is agreed that, in the 
event that  the Sub-Lessee did not pay any amount that is due from Sub -Lessee
according to this Agreement and/or in any case where the Sub-Lessee did not
fulfill Sub- Lessee undertakings according to this agreement and due to this
damage was caused to the Lessee  and/or any expense the Lessee shall bear   (or
demand shall be made that the Lessee bear ) damage or expense that is derived
from the act or omission  of the Sub-Lessee, the Lessee shall be entitled, to
realize the bank guarantee , at any date that Lessee shall see fit, if at all,
and up to the expiry date of the Bank Guarantee, all or part, at the discretion
of the Lessee and without having to explain the reason for the realization to
the guaranteeing bank, so that  the bank guarantee money shall be used as
indemnification  (full or partial, as needed) of the Lessee for  any amount owed
to Lessee according to this Agreement and/or expense or the damage  that the
Lessee shall bear as mentioned that was caused by the Sub-Lessee. Except for
urgent  circumstances, according to the opinion of the Lessee, presentation of 
the Bank Guarantee for realization as mentioned above shall  take place only 
after 7 days from the date on which a written warning was sent to the Sub-Lessee
by the Lessee regarding the  intent  of the  Lessee to realize the Bank
guarantee and at  the end of the 7 days the Sub-Lessee did not rectify the said
breach to the satisfaction  of the Lessee.

 

 
9.1.4.
In order to avoid doubt, in the event that  the Lessee decided to realize only
part of the Bank Guarantee amount, the Bank Guarantee shall remain  valid, this
is relative to the balance of the remainder of the Bank Guarantee mentioned 
above, that was not realized by the Lessee.

 

 
9.1.5.
All the expenses and the commissions necessary to issue  the Bank Guarantee will
be  paid by the Sub-Lessee.

 
In the event that this Agreement is extended, the Sub-Lessee undertakes to
extend the validity of the Bank Guarantee and provide  the Lessee the said
extended guarantee (or the confirmation of the guarantor regarding  the
extension for the said Bank Guarantee).
 
 
8

--------------------------------------------------------------------------------

 
 

 
9.2.
Promissory Note

 

 
9.2.1.
The Sub-Lessee undertakes to provide the Lessee within 14 days of the execution
of  this Agreement, a non tradable promissory note for NIS 110,000 (one hundred
and ten thousand NIS) as security for  the execution of all of the Sub-Lessee’s
undertakings  according to this Agreement, signed by the Sub Lessee as the maker
of the note, without a stated payment  date and according  to the  attached
format as 'appendix" f'" to the Rental Agreement (hereinafter: 'the Promissory
Note").

 

 
9.2.2.
The amount of the Promissory Note will be linked to the consumer price index
that will be known on the day of the realization of the promissory note
(hereinafter in this sub section: "the new index"), such that if on the said
payment day the new index will be greater than the base index, the amount of the
Promissory Note that is to be paid will be increased,  in New Shekels, at the
same rate that the new index increased compared to the base index.

 

 
9.2.3.
Without derogating from the remainder  of the terms of the  Agreement it is
agreed that, in any event that  the Sub-Lessee did not pay any amount that the
Sub Lease is obligated to pay according to this Agreement and/or in any case
where the Sub-Lessee did not fulfill the undertakings  according to this
Agreement and due to such damage was caused to the Lessee and/or some expense
and/or the Lessee had to bear (or was required to bear ) any damage or expense
that is a result of an act or omission  of the Sub-Lessee, the Lessee will be
permitted, at any time that is suitable to the Lessee, if at all, to complete
the details of the promissory note  and take any act to realize it and its
payment for collection owed to the company therein. Presentation of  the 
Promissory  Note  for said realization above will be only after 14 days from the
date on which a written notice was sent to the Sub-Lessee by the Lessee
regarding the intent of the Lessee to present the Promissory Note  for
realization and during this  14 day  period the Sub-Lessee did not remedy  the
said breach.

 
10.
General

 

 
10.1.
To avoid doubt, this Agreement and/or the Rental Agreement shall not be deemed
to impose on the Lessee any responsibility of any type to perform the Lessor's
obligations according to the Rental Agreement and the Lessee will not be
responsible for any damage and/or loss and/or expense that will be caused to the
Sub-Lessee due to breach of the Lessor's undertakings according to the Rental
Agreement. The above does not detract from clause 8.2 above and section 10.3
hereinafter.

 

 
10.2.
The Sub-Lessee shall be entitled to install at his own expense signs and/or
notices on the Area the contents thereof that are related to the business of the
Sub-Lessee, subject to the prior written permission of the Lessee and the Lessee
shall   refuse only for reasonable reasons.

 
 
9

--------------------------------------------------------------------------------

 
 

 
10.3.
In the event that the Lessee has a right   regarding the Lessor with respect to
the Area, the Lessee will act to realize Lessee rights against the Lessor.

 

 
10.4.
After signing this agreement the Lessee will approach the Lessor to receive
permission regarding this Agreement.

 

 
10.5.
Any payment that applies and/or shall apply to any party to this Agreement and
shall be paid by the other party shall be returned by the other party that is
obligated to make the payment according to this Agreement or by law to the payee
within 7 days from the date of payment by the other party. This Agreement
contains, and expresses all of the agreed conditions between the sides regarding
the Sublease, and all the agreements whether in writing or verbal, the
undertakings, representations regarding the Sublease that were given or made
prior to the execution of this Agreement that is not reflected explicitly in the
Agreement do not add to the undertakings and rights set forth herein or as a
result hereof, do not detract or amend them and the parties shall not be subject
to such from the date of this agreement

 

 
10.6.
The law that shall apply to this Agreement is only Israeli Law and the courts in
Tel-Aviv have sole jurisdiction.

 

 
10.7.
The action or non action of a party herein shall not be deemed as a waiver to
any right pursuant to this Agreement or to the terms of any law  or to a waiver
of any breach or to the performance of any term unless the waiver agreement
postponement amendment termination or addition was explicitly made in writing

 

 
10.8.
Any notice that will be sent by any party to the address of the other party as
specified in the title of this agreement will be considered as if it arrived at
its destination at the expiry of 72 hours if it was sent by registered post and 
it was hand delivered. Upon delivery



 
IN WITNESS WHEREOF, the parties have executed herein
 

         
/s/ Yoel Zilberstien
   
/s/ Richard Rinberg
 
Chief Executive Officer
   
Chief Executive Officer
 
Spectrum Dynamics (Isr.) Ltd
   
Zion Oil & Gas, Inc.
 

 
 
10

--------------------------------------------------------------------------------

 
 